TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 20, 2015



                                      NO. 03-14-00648-CV


      Gilbert J. Rodriguez, Individually, and as Independent Executor of the Estate of
                  Evangelina G. Rodriguez, Ellien Rodriguez Navarro, and
                          Mollie Rodriguez Ahlbrand, Appellants

                                                 v.

                    Francisco Munoz and Liliam Flores Munoz, Appellees




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on July 7, 2014. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellants shall pay all costs relating to this appeal, both in this Court and the court below.